—Judgments, Supreme Court, Bronx County (Alexander Hunter, Jr., J.), rendered March 17, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second violent felony offender, to consecutive terms of 7 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and identification, including the weight to be given to minor inconsistencies in testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Concur — Wallach, J. P., Rubin, Buckley, Friedman and Mar-low, JJ.